           Case 1:20-cv-03749-VEC Document 51 Filed 11/11/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 11/11/2020
 -------------------------------------------------------------- X
  BOUSTEAD SECURITIES, LLC.,                                    :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      20-cv-3749 (VEC)
                                                                :
 LEAPING GROUP CO., LTD. AND ATIF                               :          ORDER
 HOLDINGS LIMITED,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 6, 2020, Defendant ATIF Holdings Ltd. filed a motion to dismiss

(Dkts. 41, 46);

        WHEREAS on October 9, 2020, the Court directed Plaintiff to respond to the motion or

amend its complaint by November 10, 2020 (Dkt. 44);

        WHEREAS on November 10, 2020, Plaintiff filed an Amended Complaint (Dkt. 50);

        IT IS HEREBY ORDERED that Defendant ATIF’s motion to dismiss is DENIED as

moot. An initial pretrial conference will be held on December 18, 2020 at 10:00 a.m. The

parties must appear for the conference by dialing 888-363-4749, using the access code 3121171

and the security code 3749. No later than December 10, 2020, the parties must submit a joint

proposed case management plant and joint letter. The joint letter must be no more than five

pages and must address the following in separate paragraphs: (1) a brief description of the case,

including the factual and legal bases for the claim(s) and defense(s); (2) any contemplated

motions; (3) the basis for subject matter jurisdiction; and (4) the prospect for settlement.

        The Clerk of Court is respectfully directed to close the open motion at docket entry 46.




                                                   Page 1 of 2
       Case 1:20-cv-03749-VEC Document 51 Filed 11/11/20 Page 2 of 2




SO ORDERED.
                                          _________________________________
Date: November 11, 2020                    VALERIE CAPRONI
      New York, NY                         United States District Judge




                                 Page 2 of 2
